Title: From John Adams to George Little, 2 September 1800
From: Adams, John
To: Little, George



Dear Sir
Quincy Sept 2d 1800

In answer to your letter of yesterday by Lt Potter, I can only say that you shall be at liberty to take which you please of the two Lieutenants. If Mr. Clough should not join you in four days from yesterday, according to his promise, you may take Mr. Potter in his place if you chose to do so. But I will not break in upon your arrangement. I return you Mr. Stoddert’s letter as you desire
With sincere esteem I am Sir your hum Ser
